            Case 7:19-cv-00083-VB Document 35 Filed 09/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
KATRON CHAVIS,                                                :
                           Plaintiff,                         :
                                                              :   ORDER OF DISMISSAL
v.                                                            :
                                                              :   19 CV 83 (VB)
YELENA KOROBKOVA and EDWIN UZU,                               :
                          Defendants.                         :
--------------------------------------------------------------x

       Plaintiff, proceeding pro se and in forma pauperis, commenced this action by filing a
complaint dated December 26, 2018. (Doc. #1). As of that date, plaintiff was incarcerated at
Green Haven Correctional Facility. (See id.). However, on July 9, 2019, plaintiff notified the
Court that he had been transferred to Upstate Correctional Facility. (Doc. #29).

       On March 13, 2020, the Court issued an Opinion and Order granting defendants’ motion
to dismiss and granting plaintiff leave to file an amended complaint by May 13, 2020 as to his
claim for deliberate indifference to serious medical needs against defendants Dr. Yelena
Korobkova and Dr. Edwin Uzu only, in accordance with the instructions within the Opinion and
Order. (Doc. #33). Chambers mailed a copy of the Opinion and Order, as well as the
unpublished decisions cited within and an amended complaint form, to plaintiff at the address on
the docket, which was listed as:

        Katron Chavis
        DIN No: 16-B-0460
        Upstate C.F.
        P.O. Box 2001
        Malone, NY 12953

        On July 15, 2020, the Court extended plaintiff’s time to file his amended complaint to
September 14, 2020 because plaintiff had not filed an amended complaint or sought an extension
of time in which to do so. (Doc. #34). The Court informed plaintiff in bold typeface that if
plaintiff failed to file an amended complaint or seek additional time to do so by September 14,
2020, the Court would deem plaintiff to have abandoned this case, would direct the Clerk to
enter judgment in defendants’ favor, and close the case. (Id.).

        Furthermore, the Court noted the New York State Department of Corrections and
Community Supervision inmate look-up indicated plaintiff was then incarcerated at Great
Meadow Correctional Facility. (Doc. #34). Plaintiff had not filed a change of address to
indicate his new address. Accordingly, the Court directed the clerk to update plaintiff’s address
on the docket to the following:

        Katron Chavis
        DIN No. 16-B-0460
        Great Meadow Correctional Facility
                                                         1
          Case 7:19-cv-00083-VB Document 35 Filed 09/17/20 Page 2 of 2




       P.O. Box 51
       Comstock, NY 12821-0051

The Court further reminded plaintiff of his responsibility to notify the Court in writing if his
address changed and warned the Court may dismiss the action if plaintiff failed again to notify
the Court of a change of address. (Id.).

        The Court mailed a copy of the July 15, 2020, Order (Doc. #34), the March 13, 2020,
Opinion and Order (Doc. #33), along with unpublished decisions and amended complaint form,
to plaintiff at Great Meadow Correctional Facility.

        To date, plaintiff has not filed an amended complaint or sought an extension to file an
amended complaint. Moreover, the New York State Department of Corrections and Community
Supervision inmate look-up still indicates plaintiff is incarcerated at Great Meadow Correctional
Facility. The Court has not received any return mail or other indication that plaintiff has not
received its July 15, 2020, Order and attachments.

       As a result, the Court concludes plaintiff has abandoned this case. Accordingly, having
considered all of the factors set forth in Lucas v. Miles, 84 F.3d 532 (2d Cir. 1996), the Court
dismisses this case with prejudice for failure to prosecute and failure to comply with Court
orders. Fed. R. Civ. P. 41(b).

       Chambers will mail a copy of this Order to plaintiff at the address listed on the docket.

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this Order would
not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

Dated: September 17, 2020
       White Plains, NY
                                              SO ORDERED:



                                              ____________________________
                                              Vincent L. Briccetti
                                              United States District Judge




                                                 2
